






--------------------------------------------------------------------------------

FOURTEENTH AMENDMENT
TO THE
CREDIT AGREEMENT
among
FORD MOTOR COMPANY,
The Subsidiary Borrowers from Time to Time Parties Thereto,
The Several Lenders from Time to Time Parties Thereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch,
as RMB Administrative Agent,
and
BANCO BRADESCO S.A.,
as Brazilian Administrative Agent,
Dated as of December 15, 2006,
as Amended and Restated as of November 24, 2009, Amended and Restated as of
April 30, 2014, and Amended and Restated as of April 30, 2015, and as amended by
the Twelfth Amendment dated as of April 29, 2016 and as further amended by the
Thirteenth Amendment dated as of April 28, 2017



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Bookrunner and Lead Arranger
BANCO BRADESCO S.A., BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP
GLOBAL MARKETS INC., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS
SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MIZUHO
BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS LLC, RBC CAPITAL MARKETS, SOCIETE
GENERALE, SUMITOMO MITSUI BANKING CORPORATION,
as Bookrunners and Lead Arrangers
BANCO BRADESCO S.A., BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS,
CITIBANK, N.A., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS SECURITIES INC.,
MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS LLC, ROYAL BANK OF CANADA,
SOCIETE GENERALE, SUMITOMO MITSUI BANKING CORPORATION,
as Co-Syndication Agents


INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as RMB Syndication Agent





--------------------------------------------------------------------------------






FOURTEENTH AMENDMENT dated as of April 26, 2018 (this “Amendment Agreement”) to
the Credit Agreement dated as of December 15, 2006, as amended and restated as
of November 24, 2009, amended and restated as of April 30, 2014, amended and
restated as of April 30, 2015, as amended by the Twelfth Amendment dated as of
April 29, 2016, and as further amended by the Thirteenth Amendment dated as of
April 28, 2017 (as further amended, supplemented or otherwise modified from time
to time prior to the date hereof, the “Existing Credit Agreement” and as
amended, supplemented or otherwise modified by this Amendment Agreement, the
“Credit Agreement”) among Ford Motor Company (the “Company”), the Subsidiary
Borrowers (as defined in the Existing Credit Agreement) from time to time party
thereto, the several lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”), Banco Bradesco
S.A., as Brazilian Administrative Agent (the “Brazilian Administrative Agent”),
JPMorgan Chase Bank, N.A., acting through its Hong Kong Branch, as RMB
Administrative Agent (the “RMB Administrative Agent”), and the other agents
parties thereto. Unless otherwise defined herein, terms defined in the Existing
Credit Agreement and used herein shall have the meanings given to them in the
Existing Credit Agreement.
WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which substantially all of the existing Revolving Lenders will agree
to (i) increase, decrease or maintain, as applicable, the amount of their
existing 2020 Revolving Commitments and 2022 Revolving Commitments, (ii) extend,
to April 30, 2023, the maturity of their existing (or increased or decreased)
2022 Revolving Commitments and (iii) extend, to April 30, 2021, the maturity of
their existing (or increased or decreased) 2020 Revolving Commitments; and
WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend, as of the Amendment Effective Date (as defined in
Section 4 below), the Existing Credit Agreement and to enter into certain other
agreements set forth herein, in each case subject to the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Amendment of the Existing Credit Agreement. Effective as of the
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:
(a)    the following defined terms in Section 1.1:
“2020 Brazilian Revolving Commitment”, “2020 Brazilian Revolving Commitment
Recalculation Date”, “2020 Brazilian Revolving Facility”, “2020 Brazilian
Revolving Lender”, “2020 Brazilian Revolving Loans”, “2020 Brazilian Revolving
Percentage”, “2020 Canadian Revolving Commitment”, “2020 Canadian Revolving
Facility”, “2020 Canadian Revolving Lender”, “2020 Canadian Revolving Loans”,
“2020 Canadian Revolving Percentage”, “2020 Converted RMB Revolving Commitment”,
“2020 Converted RMB Revolving Facility”, “2020 Converted RMB Revolving Lender”,
“2020 Converted RMB Revolving Loans”, “2020 Converted RMB Revolving Percentage”,
“2020 Domestic Revolving Commitment”, “2020 Domestic Revolving Facility”, “2020
Domestic Revolving Lender”, “2020 Domestic Revolving Loans”, “2020 Domestic
Revolving Percentage”, “2020 Multicurrency Revolving Commitment”, “2020
Multicurrency Revolving Facility”, “2020





--------------------------------------------------------------------------------




Multicurrency Revolving Lender”, “2020 Multicurrency Revolving Loans”, “2020
Multicurrency Revolving Percentage”, “2020 Revolving Commitments”, “2020
Revolving Facility”, “2020 Revolving Lenders”, “2020 RMB Revolving Commitment”,
“2020 RMB Revolving Lender”, “2020 RMB Revolving Loans”, “2020 RMB Revolving
Percentage”, “2020 Unconverted RMB Revolving Commitment”, “2020 Unconverted RMB
Revolving Facility”, “2020 Unconverted RMB Revolving Lender”, “2020 Unconverted
RMB Revolving Loans”, “2020 Unconverted RMB Revolving Percentage”, “Total 2020
Revolving Commitments” and “Total 2020 Revolving Extensions of Credit”
shall be redefined as:
“2021 Brazilian Revolving Commitment”, “2021 Brazilian Revolving Commitment
Recalculation Date”, “2021 Brazilian Revolving Facility”, “2021 Brazilian
Revolving Lender”, “2021 Brazilian Revolving Loans”, “2021 Brazilian Revolving
Percentage”, “2021 Canadian Revolving Commitment”, “2021 Canadian Revolving
Facility”, “2021 Canadian Revolving Lender”, “2021 Canadian Revolving Loans”,
“2021 Canadian Revolving Percentage”, “2021 Converted RMB Revolving Commitment”,
“2021 Converted RMB Revolving Facility”, “2021 Converted RMB Revolving Lender”,
“2021 Converted RMB Revolving Loans”, “2021 Converted RMB Revolving Percentage”,
“2021 Domestic Revolving Commitment”, “2021 Domestic Revolving Facility”, “2021
Domestic Revolving Lender”, “2021 Domestic Revolving Loans”, “2021 Domestic
Revolving Percentage”, “2021 Multicurrency Revolving Commitment”, “2021
Multicurrency Revolving Facility”, “2021 Multicurrency Revolving Lender”, “2021
Multicurrency Revolving Loans”, “2021 Multicurrency Revolving Percentage”, “2021
Revolving Commitments”, “2021 Revolving Facility”, “2021 Revolving Lenders”,
“2021 RMB Revolving Commitment”, “2021 RMB Revolving Lender”, “2021 RMB
Revolving Loans”, “2021 RMB Revolving Percentage”, “2021 Unconverted RMB
Revolving Commitment”, “2021 Unconverted RMB Revolving Facility”, “2021
Unconverted RMB Revolving Lender”, “2021 Unconverted RMB Revolving Loans”, “2021
Unconverted RMB Revolving Percentage”, “Total 2021 Revolving Commitments” and
“Total 2021 Revolving Extensions of Credit”, respectively,
and each usage of each such term in the Credit Agreement shall refer to such
redefined term.
(b)    the following defined terms in Section 1.1:
“2022 Brazilian Revolving Commitment”, “2022 Brazilian Revolving Commitment
Recalculation Date”, “2022 Brazilian Revolving Facility”, “2022 Brazilian
Revolving Lender”, “2022 Brazilian Revolving Loans”, “2022 Brazilian Revolving
Percentage”, “2022 Canadian Revolving Commitment”, “2022 Canadian Revolving
Facility”, “2022 Canadian Revolving Lender”, “2022 Canadian Revolving Loans”,
“2022 Canadian Revolving Percentage”, “2022 Converted RMB Revolving Commitment”,
“2022 Converted RMB Revolving Facility”, “2022 Converted RMB Revolving Lender”,
“2022 Converted RMB Revolving Loans”, “2022 Converted RMB Revolving Percentage”,
“2022 Domestic Revolving Commitment”, “2022 Domestic Revolving Facility”, “2022
Domestic Revolving Lender”, “2022 Domestic


3



--------------------------------------------------------------------------------




Revolving Loans”, “2022 Domestic Revolving Percentage”, “2022 Multicurrency
Revolving Commitment”, “2022 Multicurrency Revolving Facility”, “2022
Multicurrency Revolving Lender”, “2022 Multicurrency Revolving Loans”, “2022
Multicurrency Revolving Percentage”, “2022 Revolving Commitments”, “2022
Revolving Facility”, “2022 Revolving Lenders”, “2022 RMB Revolving Commitment”,
“2022 RMB Revolving Lender”, “2022 RMB Revolving Loans”, “2022 RMB Revolving
Percentage”, “2022 Unconverted RMB Revolving Commitment”, “2022 Unconverted RMB
Revolving Facility”, “2022 Unconverted RMB Revolving Lender”, “2022 Unconverted
RMB Revolving Loans”, “2022 Unconverted RMB Revolving Percentage”, “Total 2022
Revolving Commitments” and “Total 2022 Revolving Extensions of Credit”,
shall be redefined as:
“2023 Brazilian Revolving Commitment”, “2023 Brazilian Revolving Commitment
Recalculation Date”, “2023 Brazilian Revolving Facility”, “2023 Brazilian
Revolving Lender”, “2023 Brazilian Revolving Loans”, “2023 Brazilian Revolving
Percentage”, “2023 Canadian Revolving Commitment”, “2023 Canadian Revolving
Facility”, “2023 Canadian Revolving Lender”, “2023 Canadian Revolving Loans”,
“2023 Canadian Revolving Percentage”, “2023 Converted RMB Revolving Commitment”,
“2023 Converted RMB Revolving Facility”, “2023 Converted RMB Revolving Lender”,
“2023 Converted RMB Revolving Loans”, “2023 Converted RMB Revolving Percentage”,
“2023 Domestic Revolving Commitment”, “2023 Domestic Revolving Facility”, “2023
Domestic Revolving Lender”, “2023 Domestic Revolving Loans”, “2023 Domestic
Revolving Percentage”, “2023 Multicurrency Revolving Commitment”, “2023
Multicurrency Revolving Facility”, “2023 Multicurrency Revolving Lender”, “2023
Multicurrency Revolving Loans”, “2023 Multicurrency Revolving Percentage”, “2023
Revolving Commitments”, “2023 Revolving Facility”, “2023 Revolving Lenders”,
“2023 RMB Revolving Commitment”, “2023 RMB Revolving Lender”, “2023 RMB
Revolving Loans”, “2023 RMB Revolving Percentage”, “2023 Unconverted RMB
Revolving Commitment”, “2023 Unconverted RMB Revolving Facility”, “2023
Unconverted RMB Revolving Lender”, “2023 Unconverted RMB Revolving Loans”, “2023
Unconverted RMB Revolving Percentage”, “Total 2023 Revolving Commitments” and
“Total 2023 Revolving Extensions of Credit”, respectively,
and each usage of each such term in the Credit Agreement shall refer to such
redefined term.
(c)    the definition of “Revolving Termination Date ” in Section 1.1 shall be
amended and restated to read in its entirety as follows:
“‘Revolving Termination Date’: as to any Lender, with respect to 2021 Revolving
Commitments, initially April 30, 2021, and with respect to 2023 Revolving
Commitments, initially April 30, 2023, in each case as such date for such Lender
may be extended from time to time pursuant to Section 2.33.”


4



--------------------------------------------------------------------------------




(d)    each usage of the term “Thirteenth Amendment Effective Date” in the
Credit Agreement (except in the definition of “Thirteenth Amendment Effective
Date”) shall be replaced with the term “Fourteenth Amendment Effective Date”.
(e)    Section 1.1 shall be amended by inserting the following definitions in
their alphabetical location therein:
“‘Benefit Plan’ means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.”
“‘Fourteenth Amendment Effective Date’: April 26, 2018.”
“‘Plan Asset Regulations’ means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.”
“‘PTE’ means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.”
(f)    Section 2.2 shall be amended by replacing the phrase “Following the
Thirteenth Amendment” in the fifth line thereof with “Following the Fourteenth
Amendment”.
(g)    Section 9 shall be amended by inserting a new Section 9.11 at the end
thereof to read in its entirety as follows:
“9.11    Certain ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each lead arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset


5



--------------------------------------------------------------------------------




managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each lead arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that:
(i)     none of the Administrative Agent, any lead arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),


6



--------------------------------------------------------------------------------




(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)     no fee or other compensation is being paid directly to the
Administrative Agent, any lead arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)     The Administrative Agent and each lead arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”
(h)    Schedule 1.1A (Commitments) to the Existing Credit Agreement is hereby
amended and restated in its entirety to reflect the elections made by the
Revolving Lenders party hereto that elect to (A) increase, decrease or maintain,
as applicable, the amount of their existing 2020 Revolving Commitments and/or
existing 2022 Revolving Commitments, as applicable, (B) extend the Revolving
Termination Date in respect of their existing (or increased or decreased) 2020
Revolving Commitments (with respect to 2020 Revolving Commitments so extended,
each an “Extending 2020 Revolving Lender”) to April 30, 2021, (C) extend the
Revolving Termination Date in respect of their existing (or increased or
decreased) 2022 Revolving Commitments (with respect to the 2022 Revolving
Commitments so extended, each an “Extending 2022 Revolving Lender”) to April 30,
2023 and (D)  reallocate their 2021 Revolving Commitments among the applicable
2021 Revolving Facilities and reallocate their 2023 Revolving Commitments among
the applicable 2023


7



--------------------------------------------------------------------------------




Revolving Facilities, in each case in the amounts set forth on such modified
Schedule 1.1A (Commitments). Each Revolving Lender party hereto hereby
authorizes the Administrative Agent to compile such modified Schedule 1.1A
(Commitments) reflecting such elections, increases and decreases, and attach
such modified Schedule 1.1A (Commitments) to the Credit Agreement.
(i)    Schedule 1.1D (Initial Subsidiary Guarantors) to the Existing Credit
Agreement is hereby amended by replacing the legal name of “Ford Mexico
Holdings, Inc.” with “Ford Mexico Holdings LLC” and replacing the type of entity
applicable thereto with “Limited Liability Company.”
Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof in effect immediately prior to the Amendment
Effective Date, will continue to be schedules and exhibits to the Credit
Agreement.
SECTION 2.    Waiver. Pursuant to Section 10.1(a) of the Existing Credit
Agreement, the Company and the Required Lenders hereby waive Sections 2.24(a)
and 2.32 of the Existing Credit Agreement to the extent necessary to permit the
increases, decreases and extensions, on a non-pro-rata basis, of the 2020
Revolving Commitments and 2022 Revolving Commitments of Extending Lenders
contemplated by this Amendment Agreement set forth on Schedule 1.1A
(Commitments) hereto.
SECTION 3.    Representations and Warranties. To induce the Administrative
Agent, the Brazilian Administrative Agent, the RMB Administrative Agent, the
Extending 2020 Revolving Lenders and the Extending 2022 Revolving Lenders to
enter into this Amendment Agreement, the Company (with respect to the
representations and warranties in clauses (b) and (c) below) and each Current
Loan Party (as defined below) (solely for itself, with respect to the
representations and warranties in clause (a) below) hereby represents and
warrants to the Administrative Agent, the Brazilian Administrative Agent, the
RMB Administrative Agent, the Extending 2020 Revolving Lenders and the Extending
2022 Revolving Lenders that:
(a)    (i) Each of the Company, FMCC, Banco Ford and Ford Brasil (each a
“Current Loan Party”) has the requisite power and authority to execute, deliver
and perform its obligations under this Amendment Agreement, has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment Agreement and has duly executed and delivered this
Amendment Agreement and (ii) this Amendment Agreement constitutes a legal, valid
and binding obligation of each Current Loan Party enforceable against such
Current Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
(b)    As of the Amendment Effective Date, after giving effect to the
transactions contemplated by this Amendment Agreement, no Default or Event of
Default has occurred and is continuing.
(c)    Each of the representations and warranties set forth in the Loan
Documents is true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations


8



--------------------------------------------------------------------------------




and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
SECTION 4.    Effectiveness of this Amendment Agreement. The effectiveness of
this Amendment Agreement is subject to the satisfaction of the following
conditions precedent (the date on which all of such conditions shall first be
satisfied, the “Amendment Effective Date”):
(a)    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of each Current Loan
Party, the Required Lenders, each Extending 2020 Revolving Lender, each
Extending 2022 Revolving Lender, the Administrative Agent, the Brazilian
Administrative Agent, the RMB Administrative Agent, each Issuing Lender and each
Swingline Lender.
(b)    The Administrative Agent shall have received legal opinions, dated the
Amendment Effective Date, of (i) Davis Polk & Wardwell LLP, New York counsel to
the Company, (ii) an in-house counsel of the Company serving as either the
Secretary or an Assistant Secretary of the Company, and (iii) Machado, Meyer,
Sendacz e Opice, Brazilian counsel to Banco Ford and Ford Brasil, in each case
addressed to the Lenders, the Agents and each Issuing Lender as to matters
previously agreed between the Company and the Administrative Agent.
(c)    The Administrative Agent shall have received from the Company, for the
account of (i) each Extending 2020 Revolving Lender, a fee in an amount equal to
0.03% of the lesser of (x) such Extending 2020 Revolving Lender’s (or its
affiliates’) aggregate 2021 Revolving Commitments under the Credit Agreement on
the Amendment Effective Date and (y) such Extending 2020 Revolving Lender’s (or
its affiliates’) existing 2020 Revolving Commitments (after giving effect to any
assignments of existing 2020 Revolving Commitments to such Extending 2020
Revolving Lender (or its affiliates), but without giving effect to any
assignments of existing 2020 Revolving Commitments by such Extending 2020
Revolving Lender (or its affiliates), in each case on or prior to the Amendment
Effective Date) immediately prior to the Amendment Effective Date, (ii) each
Extending 2020 Revolving Lender, a fee in an amount equal to 0.12% of such
Extending 2020 Revolving Lender’s aggregate 2021 Revolving Commitments under the
Credit Agreement on the Amendment Effective Date in excess of the amount
referred to in clause (i) for such Extending 2020 Revolving Lender, (iii) each
Extending 2022 Revolving Lender, a fee in an amount equal to 0.03% of the lesser
of (x) such Extending 2022 Revolving Lender’s (or its affiliates’) aggregate
2023 Revolving Commitments under the Credit Agreement on the Amendment Effective
Date and (y) such Extending 2022 Revolving Lender’s (or its affiliates’)
existing 2022 Revolving Commitments (after giving effect to any assignments of
existing 2022 Revolving Commitments to such Extending 2022 Revolving Lender (or
its affiliates), but without giving effect to any assignments of existing 2022
Revolving Commitments by such Extending 2022 Revolving Lender (or its
affiliates), in each case on or prior to the Amendment Effective Date)
immediately prior to the Amendment Effective Date and (iv) each Extending 2022
Revolving Lender, a fee in an amount equal to 0.20% of such Extending 2022
Revolving Lender’s aggregate 2023 Revolving Commitments under the Credit
Agreement on the Amendment Effective Date in excess of the amount referred to in
clause (iii) for such Extending 2022 Revolving Lender.
SECTION 5.    Effect of this Amendment Agreement.
(a)    Except as expressly set forth herein, this Amendment Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and


9



--------------------------------------------------------------------------------




remedies of the Lenders or the Agents under the Existing Credit Agreement or any
other Loan Document and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Credit Agreement, which shall remain in full
force and effect, except in each case as amended, restated, replaced and
superseded hereby or by the Credit Agreement, or any instruments executed in
connection herewith or therewith. Nothing herein shall be deemed to entitle the
Company to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.
(b)    On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement. This Amendment
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 6.    Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
SECTION 7.    Costs and Expenses. The Company agrees to reimburse the Agents for
their reasonable out-of-pocket expenses in connection with this Amendment
Agreement, including the reasonable fees, charges and disbursements of a single
primary counsel (and a single local counsel in Brazil) for the Agents.
SECTION 8.    Counterparts. This Amendment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
SECTION 9.    Headings. The headings of this Amendment Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
[Remainder of page intentionally blank]




10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.
 




FORD MOTOR COMPANY
 
By:
/s/ Samuel P. Smith
 
 
 
Name: Samuel P. Smith
 
 
 
Title: Assistant Treasurer
 
 
 
 








--------------------------------------------------------------------------------







 




FORD MOTOR CREDIT COMPANY LLC


 
By:
/s/ Brian Schaaf
 
 
 
Name: Brian Schaaf
 
 
 
Title: CFO & Treasurer
 
 
 
 






--------------------------------------------------------------------------------







 




BANCO FORD S.A.


 
By:
/s/ Gustavo Bernis Gontijo
 
 
 
Name: Gustavo Bernis Gontijo
 
 
 
Title: Diretor
 
 
 
 
 
 
 
 
 
By:
/s/ Andrea Teixeira Pinto
 
 
 
Name: Andrea Teixeira Pinto
 
 
 
Title: Diretora
 
 
 
 






--------------------------------------------------------------------------------







 




FORD MOTOR COMPANY BRASIL LTDA.


 
By:
/s/ Roberto Guillermo Lastra
 
 
 
Name: Roberto Guillermo Lastra
 
 
 
Title: Diretor de Financas e Administracao
 
 
 
 
 
 
 
 
 
By:
/s/ Ana Paula C.M. Barros
 
 
 
Name: Ana Paula C.M. Barros
 
 
 
Title: Diretora de Assuntos Legais
 
 
 
 






--------------------------------------------------------------------------------







 




JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent and Lender


 
By:
/s/ Robert P. Kellas
 
 
 
Name: Robert P. Kellas
 
 
 
Title: Executive Director
 
 
 
 






--------------------------------------------------------------------------------







 




JPMORGAN CHASE BANK, NA.,
  acting through its Hong Kong Branch,
  as RMB Administrative Agent


 
By:
/s/ Devika Prasad
 
 
 
Name: Devika Prasad
 
 
 
Title: Associate
 
 
 
 






--------------------------------------------------------------------------------







 




BANCO BRADESCO S.A.,
  as Brazilian Administrative Agent


 
By:
/s/ Vanessa Mullem Vita P. de F. Sa
 
 
 
Name: Vanessa Mullem Vita P. de F. Sa
 
 
 
Title: Bradesco Corporate
 
 
 
 
 
 
 
 
 
By:
/s/ Davi Beccegato
 
 
 
Name: Davi Beccegato
 
 
 
Title: Bradesco Corporate
 
 
 
 






